

EXHIBIT 10.5


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of March 16, 2011
(the “Effective Date”), by and between Remy International, Inc., a Delaware
corporation (the “Company”), and Edward Neiheisel (the “Employee”). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.Purpose. The purpose of this Agreement is to recognize the Employee’s
significant contributions to the overall financial performance and success of
the Company and to provide a single, integrated document which shall provide the
basis for the Employee’s continued employment by the Company.
2.Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company agrees to continue to employ the Employee to serve in an executive
capacity as Senior Vice-President, Business Development and Global Alliances.
The Employee accepts such continued employment and agrees to undertake and
discharge the duties, functions and responsibilities commensurate with the
aforesaid position and such other duties, functions and responsibilities as may
be prescribed from time to time by the Company’s Chief Executive Officer
(“CEO”). The Employee shall devote his full business time, attention and effort
to the performance of his duties hereunder and, except as described below, shall
not engage in any business, profession or occupation, other than personal,
personal investment, charitable, or civic activities or other matters that do
not conflict with the Employee’s duties. The Employee shall report to the
President and CEO of the Company.
3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue until December 31, 2013 or if earlier pursuant to Section 8
(including any extensions as provided in this Section 3, the “Employment Term”).
Notwithstanding any termination of the Employment Term or the Employee’s
employment, the Employee and the Company agree that Sections 8 through 28 hereof
shall remain in effect until all parties’ obligations and benefits are satisfied
thereunder. This Agreement shall continue to renew for successive one-year terms
upon expiration of the original Employment Term, and each extension thereof,
unless either party gives prior written notice of its intent not to renew at
least ninety (90) days before the end of the applicable Employment Term.
4.Salary. During the Employment Term, the Company shall pay the Employee a base
salary at an annual rate, before deducting all applicable withholdings, of no
less than two hundred seventy five thousand ($275,000) per year, payable at the
time and in the manner dictated by the Company’s standard payroll policies. Such
minimum annual base salary may be periodically reviewed and increased (but not
decreased without the Employee’s express written consent and except in
connection with a broad based corporate officer salary decrease) at the
discretion of the Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board’) to reflect, among other matters, cost of
living increases and performance results (such annual base salary, including any
increases pursuant to this Section 4, the “Annual Base Salary”).

SGR\8735164.1

--------------------------------------------------------------------------------



5.Other Compensation and Fringe Benefits. In addition to any executive bonus,
pension, deferred compensation and long-term incentive plans which the Company
or an affiliate of the Company may from time to time make available to the
Employee, the Employee shall be entitled to the following during the Employment
Term:
(a)
the standard Company benefits enjoyed by and provided by Company to senior
executives, including an annual executive physical;

(b)
reimbursement for medical insurance provided by the Japanese government

(c)
an annual incentive bonus opportunity under the Company’s Amended and Restated
Annual Bonus Plan (“Annual Bonus Plan”) for each calendar year included in the
Employment Term, with such opportunity to be earned based upon attainment of
performance objectives established by the Committee (“Annual Bonus”). The
Employee shall be eligible for an annual target incentive bonus of not less than
50% of his base salary under the Annual Bonus Plan, subject to the terms and
conditions thereunder, including the attainment of objectives already
established the Board. The Annual Bonus shall be paid no later than the March 15
first following the calendar year to which the Annual Bonus relates.

6.Vacation. For and during each calendar year within the Employment Term, the
Employee shall be entitled to reasonable paid vacation periods consistent with
the Employee’s position and in accordance with the Company’s standard policies,
or as the Committee may approve. In addition, the Employee shall be entitled to
such holidays consistent with the Company’s standard policies or as the Board or
the Committee may approve.
7.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee for his reasonable travel, lodging, entertainment, promotion and
other ordinary and necessary business expenses to the extent such reimbursement
is permitted under the Company’s expense reimbursement policy.
8.Termination of Employment. The Company or the Employee may terminate the
Employee’s employment at any time and for any reason in accordance with
Subsection 8(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee’s employment. The Employment Term shall terminate
automatically upon the Employee’s death.
(a)
Notice of Termination. Any purported termination of the Employee’s employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party to the other in accordance with
the notice provisions contained in Section 25. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice that indicates the Date of
Termination (as that term is defined in Subsection 8(b)) and, with respect to a
termination due to Disability (as that term is defined in Subsection 8(e)),
Cause (as that term is defined in Subsection 8(d)), or Good Reason (as that term
is defined in Subsection 8(f)), sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from the Company shall specify whether the termination is with or
without Cause or due to the Employee’s Disability.


2



--------------------------------------------------------------------------------



A Notice of Termination from the Employee shall specify whether the termination
is with or without Good Reason.
(b)
Date of Termination. For purposes of this Agreement, “Date of Termination” shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of the Employee’s death. Notwithstanding the
foregoing, in no event shall the Date of Termination occur until the Employee
experiences a “separation of service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination,” and all references
herein to a “termination of employment” (or words of similar meaning) shall mean
a “separation of service” within the meaning of Code Section 409A.

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for “Cause” means (i) the
Employee engages in gross misconduct or gross negligence in the performance of
the Employee’s material duties for the Company or any of its subsidiaries, (ii)
the Employee embezzles assets of the Company or any of its subsidiaries, (iii)
the Employee is convicted of or enters a plea of guilty or nolo contendere to a
felony or misdemeanor involving moral turpitude, (iv) the Employee’s breach of
any restrictive covenant set forth in Section 8 of this Agreement, (v) the
Employee’s willful and material failure to follow the lawful and reasonable
instructions of the CEO or the Board, or (vi) the Employee’s becoming barred or
prohibited by the United States Securities and Exchange Commission or other
regulatory body from holding his position with the Company or any of its
subsidiaries; provided, however, that in each such case (except with regard to
subsection (iii) or (vi), is not cured within 30 days after receipt of notice.

(e)
Disability. For purposes of this Agreement, a termination based upon
“Disability” means a termination by the Company based upon the Employee’s
entitlement to long-term disability benefits under the Company’s long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination; provided, however, that if the Employee is not a participant in the
Company’s long-term disability plan or policy on the Date of Termination, he
shall still be considered terminated based upon Disability if he would have been
entitled to benefits under the Company’s long-term disability plan or policy had
he been a participant on his Date of Termination.

(f)
Good Reason. For purposes of this Agreement, a termination for “Good Reason”
means a termination by the Employee based upon the occurrence (without The
Employee’s express written consent) of any of the following:


3



--------------------------------------------------------------------------------



(i)
a material adverse change in the Employee’s position or title, or a material
diminution in the Employee’s managerial authority, duties or responsibilities or
the conditions under which such duties or responsibilities are performed (e.g.,
a material reduction in the number or scope of department(s), functional
group(s) or personnel over which the Employee has managerial authority);

(ii)
a material adverse change in the position to which the Employee reports (i.e.,
the CEO), or a material diminution in the managerial authority, duties or
responsibilities of the person in that position;

(iii)
a material diminution in the Employee’s Annual Base Salary or Annual Bonus
opportunity except in connection with a broad based corporate officer salary
decrease; or

(iv)
notice of non-renewal of this Agreement by the Company pursuant to Section 3
hereof or a material breach by Company of any of its obligations under this
Agreement.

(g)
Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (i) the Employee gives Notice of Termination to
Company specifying the condition or event relied upon for such termination
within ninety (90) days of the initial existence of such event; and (ii) Company
fails to cure the condition or event constituting Good Reason within thirty (30)
days following receipt of the Employee’s Notice of Termination.

9.Obligations of the Company Upon Termination.
(a)
Termination by the Company for a Reason Other than Cause, Death or Disability
and Termination by the Employee for Good Reason. If the Employee’s employment is
terminated by the Company for any reason other than Cause, Death or Disability;
or by the Employee for Good Reason:

(i)
the Company shall pay the Employee the following (collectively, the “Accrued
Obligations”): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to the Employee for expenses incurred prior to the Date of Termination; and
(C) any other accrued and vested payments under any employee benefit plan, to be
paid in accordance with the terms of such employee benefit plan, including the
Omnibus Plan.

(ii)
the Company shall pay the Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been


4



--------------------------------------------------------------------------------



earned by the Employee for the year in which the Date of Termination occurs
(based upon the target Annual Bonus opportunity in the year in which the Date of
Termination occurred, or the prior year if no target Annual Bonus opportunity
has yet been determined, and the actual satisfaction of the applicable
performance measures, but ignoring any requirement under the Annual Bonus Plan
that the Employee must be employed on the payment date) multiplied by the
percentage of the calendar year completed before the Date of Termination;
(iii)
the Company shall pay the Employee, no later than the sixtieth (60th) calendar
day after the Date of Termination, a lump-sum payment equal to 100% of the sum
of: (A) the Employee’s Annual Base Salary in effect immediately prior to the
Date of Termination (disregarding any reduction in Annual Base Salary to which
the Employee did not expressly consent in writing); and (B) the higher of (i)
the highest of the Annual Bonus paid in the three calendar years prior to the
Date of Termination, or (ii) the target Annual Bonus for the year of
termination; and

(iv)
Within sixty-five (65) days after the Date of Termination, the Company shall pay
the Employee a lump sum cash payment equal to twenty-four months of coverage
under the Japanese Health Care Plan.

(b)
Termination by the Company for Cause and by the Employee without Good Reason. If
the Employee’s employment is terminated (i) by the Company for Cause or (ii) by
the Employee without Good Reason, the Company’s only obligation under this
Agreement shall be payment of any Accrued Obligations.

(c)
Termination due to Death. If the Employee’s employment is terminated due to
death, the Company shall pay to the Employee’s estate or personal
representative, within sixty-five (65) days after the Date of Termination any
Accrued Obligations. In addition, the Company shall pay to the Employee’s estate
or personal representative: (i) a prorated Annual Bonus, for the year of
termination, determined in accordance with the terms of the Annual Bonus Plan,
but not less than the amount equal to the target Annual Bonus for the year of
termination, multiplied by the percentage of the calendar year completed before
the Date of Termination such payment to be made no later than 2½ months after
the end of the year in which the death occurs and at the time when bonus
payments are paid to other senior executives in accordance with the Company’s
normal payroll practices, and (ii) the Long Term Bonus and Restricted Stock
Awards or other vested payments under any employee benefit plan which are
payable in accordance with such plans.

(d)
Termination Due to the Employee’s Disability. The Company may terminate the
Employee’s employment hereunder due to Disability in accordance with this
Section. Notwithstanding the foregoing, if, in the good faith determination of
the Board, the Employee is suffering from a mental or physical disease or
disability that impacts the performance of his duties in any material respect,
the Company may suspend the Employee for a period of up to one hundred eighty
(180) days during the Employment Term (provided that such suspension shall not
constitute Good Reason


5



--------------------------------------------------------------------------------



under Section 8(f) and provided further that during such suspension, the
Employee shall (i) continue to receive his Annual Base Salary in accordance with
Section 4 and (ii) be eligible to receive benefits he may be entitled to under
the Company’s short-term disability plan, if any). If the Board does not
re-instate the Employee to employment (under the terms and conditions of this
Agreement) by the end of such one hundred eighty (180) day period or at any time
prior to the end of such period, in the Board’s sole discretion, the Company may
(i) terminate the Employee’s employment without Cause (as provided under Section
8(d)) if the Employee’s condition does not meet the definition of Disability (as
provided under this Section), or (ii) for Disability if the Employee’s condition
does meet the definition of Disability at the time of termination. In such
latter event, the Employee or his legal representative, as the case may be,
shall be entitled to: (i) any Annual Base Salary earned but not paid as of the
date of the Employee’s termination due to Disability, (ii) a pro-rata payment,
for the year of termination determined according to the terms of the Annual
Bonus Plan, but not less than the amount equal to the target Annual Bonus
multiplied by a fraction, the numerator of which is the number of days
transpired in the calendar year up to and including the date on which the
Employee is terminated by the Company due to Disability, and the denominator of
which is 365, such payment shall be made no later than 2½ months after the end
of the year in which the termination due to disability occurs and at the time
when bonus payments are paid to other senior executives in accordance with the
Company’s normal payroll procedures, and (iii) the Long Term Bonus and
Restricted Stock Awards or other vested payments under any employee benefit plan
which are payable in accordance with such plans.
(e)
Six-Month Delay. To the extent the Employee is a “specified employee,” as
defined in Code Section 409A(a)(2)(B)(i) and the regulations and other guidance
promulgated thereunder and any elections made by the Company in accordance
therewith, notwithstanding the timing of payment provided in any other Section
of this Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable, distributable
or settled during the six (6) month period after separation from service, will
be made during such six (6) month period, and any such payment, distribution or
benefit will instead be paid on the first business day after such six (6) month
period, provided, however, that if the Employee dies following the Date of
Termination and prior to the payment, distribution, settlement or provision of
any payments, distributions or benefits delayed on account of Code Section 409A,
such payments, distributions or benefits shall be paid or provided to the
personal representative of the Employee’s estate within thirty (30) days after
the date of the Employee’s death.

10.Excise Taxes. If any payments or benefits paid or provided or to be paid or
provided to the Employee or for the Employee’s benefit pursuant to the terms of
this Agreement or otherwise in connection with, or arising out of, his
employment with the Company or its subsidiaries or the

6



--------------------------------------------------------------------------------



termination thereof (a “Payment” and, collectively, the “Payments”) would be
subject to the excise tax imposed by Code Section 4999 (the “Excise Tax”), then,
the Employee may elect for such Payments to be reduced to one dollar less than
the amount that would constitute a “parachute payment” under Code Section 280G
(the “Scaled Back Amount”). Any such election must be in writing and delivered
to the Company within thirty (30) days after the Date of Termination. If the
Employee does not elect to have Payments reduced to the Scaled Back Amount, the
Employee shall be responsible for payment of any Excise Tax resulting from the
Payments and the Employee shall not be entitled to a gross-up payment under this
Agreement or any other agreement for such Excise Tax. If the Payments are to be
reduced, they shall be reduced in the following order of priority: (i) first
from cash compensation, (ii) next from equity compensation, then (iii) pro-rata
among all remaining Payments and benefits. To the extent there is a question as
to which Payments within any of the foregoing categories are to be reduced
first, the Payments that will produce the greatest present value reduction in
the Payments with the least reduction in economic value provided to the Employee
shall be reduced first. Notwithstanding the order of priority of reduction set
forth above, the Employee may include in the Employee’s election for a Scaled
Back Amount a change to the order of such Payment reduction. The Company shall
follow such revised reduction order, if and only if, the Company, in its sole
discretion, determines such change does not violate the provisions of Code
Section 409A.
11.Non-Delegation of the Employee’s Rights. The obligations, rights and benefits
of the Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
12.Confidential Information. The Employee acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s or its affiliates’ methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will the
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this Section
12. Accordingly, the Employee agrees that during the Employment Term and at all
times thereafter he will not disclose, or permit or encourage anyone else to
disclose, any such information, nor will he utilize any such information, either
alone or with others, outside the scope of his duties and responsibilities with
the Company and its affiliates.
13.Non-Competition.
(a)
During Employment Term. The Employee agrees that, during the Employment Term, he
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to the Company and its
affiliates,


7



--------------------------------------------------------------------------------



and he will not engage in any way whatsoever, directly or indirectly, in any
business that is a direct competitor with the Company’s or its affiliates’
principal business, nor solicit customers, suppliers or employees of the Company
or affiliates on behalf of, or in any other manner work for or assist any
business which is a direct competitor with the Company’s or its affiliates’
principal business. In addition, during the Employment Term, the Employee will
undertake no planning for or organization of any business activity competitive
with the work he performs as an employee of the Company, and the Employee will
not combine or conspire with any other employee of the Company or any other
person for the purpose of organizing any such competitive business activity.
(b)
After Employment Term. The parties acknowledge that the Employee will acquire
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of his employment. The parties further acknowledge
that the scope of business in which the Company and its affiliates are engaged
as of the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by the Employee in that business
after the Employment Term would severely injure the Company and its affiliates.
Accordingly, for a period of one (1) year after the Employee’s employment
terminates for any reason whatsoever, except as otherwise stated herein below,
the Employee agrees: (i) not to become an employee, consultant, advisor,
principal, partner or substantial shareholder of any firm or business that
directly competes with the Company or its affiliates in their principal products
and markets; and (ii) on behalf of any such competitive firm or business, not to
solicit any person or business that was at the time of such termination and
remains a customer or prospective customer, a supplier or prospective supplier,
or an employee of the Company or an affiliate. Notwithstanding any of the
foregoing provisions to the contrary, the Employee shall not be subject to the
restrictions set forth in this Subsection 13(b) if the Employee’s employment is
terminated by the Company without Cause.

14.Return of Company Documents. Upon termination of the Employment Term, the
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.
15.Improvements and Inventions. Any and all improvements or inventions that the
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of the Employee’s employment hereunder, shall be the sole and
exclusive property of the Company. The Employee shall, whenever requested by the
Company, execute and deliver any and all documents that the Company deems
appropriate in order to apply for and obtain patents or copyrights in
improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
16.Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by the Employee to abide by
its terms and conditions, nor

8



--------------------------------------------------------------------------------



will money damages adequately compensate for such injury. Therefore, it is
agreed between and hereby acknowledged by the parties that, in the event of a
breach by the Employee of any of the obligations of this Agreement, the Company
shall have the right, among other rights, to damages sustained thereby and to
obtain an injunction or decree of specific performance from any court of
competent jurisdiction to restrain or compel the Employee to perform as agreed
herein. Nothing herein shall in any way limit or exclude any other right granted
by law or equity to the Company.
17.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
under Section 9 (other than due to the Employee’s death), the Employee shall
have executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release shall not apply to the Employee’s rights under the benefit plans
and programs of the Company and its affiliates, which rights shall be determined
in accordance with the terms of such plans and programs. With respect to any
release required to receive payments owed pursuant to Section 9, the Company
must provide the Employee with the form of release no later than seven (7) days
after the Date of Termination and the release must be signed by the Employee and
returned to the Company, unchanged, effective and irrevocable, no later than
sixty (60) days after the Date of Termination.
18.No Mitigation. The Company agrees that, if the Employee’s employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Subsection 9(a)(v)
hereof) shall not be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits or otherwise.
19.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.
20.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Indiana, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Indiana.
21.Successors. This Agreement may not be assigned by the Employee. In addition
to any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, “Company” shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this

9



--------------------------------------------------------------------------------



Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law. This Agreement shall be binding upon and inure to the benefit
of the parties and their permitted successors or assigns.
22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
23.Attorneys’ Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of the Employee’s tax year following the Employee’s
tax year in which the payment amount becomes known and payable; provided,
however, that following the Employee’s termination of employment with the
Company, if any party finds it necessary to employ legal counsel or to bring an
action at law or other proceedings against the other party to interpret or
enforce any of the terms hereof, the Company shall pay (on an ongoing basis) to
the Employee to the fullest extent permitted by law, all legal fees, court costs
and litigation expenses reasonably incurred by the Employee or others on his
behalf (such amounts collectively referred to as the “Reimbursed Amounts”);
provided, further, that the Employee shall reimburse the Company for the
Reimbursed Amounts if it is determined that a majority of the Employee’s claims
or defenses were frivolous or without merit. Requests for payment of Reimbursed
Amounts, together with all documents required by the Company to substantiate
them, must be submitted to the Company no later than ninety (90) days after the
expense was incurred. The Reimbursed Amounts shall be paid by the Company within
ninety (90) days after receiving the request and all substantiating documents
requested from the Employee. The payment of Reimbursed Amounts during the
Employee’s tax year will not impact the Reimbursed Amounts for any other taxable
year. The rights under this Section 23 shall survive the termination of
employment and this Agreement until the expiration of the applicable statute of
limitations.
24.Severability. If any Section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of the Employee in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants in this Agreement.
25.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:
To the Company:

10



--------------------------------------------------------------------------------



Chief Executive Officer
Remy International, Inc.
600 Corporation Drive
Pendleton, Indiana 46064
To the Employee:
Edward Neiheisel
3-12-8 Jiyugaoka
Meguro-ku, Tokyo 152-0035
Japan


26.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.
27.Tax Withholding. The Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings the Company
is required to deduct pursuant to state, federal or local laws.
28.Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, or an exemption or exclusion therefrom and any related
regulations or other guidance promulgated with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service (“Code Section
409A”), provided that for the avoidance of doubt, this provision shall not be
construed to require a gross-up payment in respect of any taxes, interest or
penalties imposed on the Employee as a result of Code Section 409A. Any
provision that would cause the Agreement or any payment hereof to fail to
satisfy Code Section 409A shall have no force or effect until amended in the
least restrictive manner necessary to comply with Code Section 409A, which
amendment may be retroactive to the extent permitted by Code Section 409A. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Code Section 409A. In no event may the Employee, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Code Section 409A, including,
without limitation, that (i) in no event shall reimbursements by the Company
under this Agreement be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred; (ii) the amount of in-kind benefits that the Company is obligated to
pay or provide in any given calendar year shall not affect the in-kind benefits
that the Company is obligated to pay or provide in any other calendar year;
(iii) the Employee’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Employee’s remaining lifetime. The Employee acknowledges that he has been
advised to consult with an attorney and any other advisors of the Employee’s
choice prior to executing this Agreement, and the Employee further acknowledges
that, in entering into this Agreement, he has not relied upon any representation
or statement made by any agent or representative of Company or its affiliates
that is not expressly set forth in this Agreement, including, without
limitation, any representation with respect to the consequences or
characterization (including for purpose of tax withholding and reporting) of the

11



--------------------------------------------------------------------------------



payment of any compensation or benefits hereunder under Code Section 409A and
any similar sections of state tax law.


IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.


REMY INTERNATIONAL, INC.




By:
/s/ John H. Weber
 
/s/ Edward J. Neiheisel
Name:
John H. Weber
 
Edward J. Neiheisel
Title:
President and Chief Executive Officer
 
 




12

